        Case 5:16-cv-06370-EJD Document 453 Filed 11/14/19 Page 1 of 3



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS DILLICKRATH, (admitted pro hac vice)
     2099 Pennsylvania Avenue, NW, Suite 100
 4   Washington, D.C. 20006-6801
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com

 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
     DYLAN I. BALLARD, Cal. Bar No. 253929
 8   HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111
10   Telephone:    415.434.9100
     Facsimile:    415.434.3947
11   E-mail:       mscarborough@sheppardmullin.com
                   dballard@sheppardmullin.com
12                 heckert@sheppardmullin.com
                   jsiu@sheppardmullin.com
13
   Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
   INC., and MEADE INSTRUMENTS CORP.
15
16
                                     UNITED STATES DISTRICT COURT
17
                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
     OPTRONIC TECHNOLOGIES, INC. d/b/a             Case No. 5:16-cv-06370-EJD-VKD
19 Orion Telescopes & Binoculars, a California     Assigned To: Honorable Edward J. Davila
     corporation,
20                                                 NOTICE OF DEFENDANTS’
                       Plaintiff,                  OBJECTIONS TO PLAINTIFF’S
21                                                 DEMONSTRATIVE EVIDENCE
              v.
22                                                 Compl.:             November 1, 2016
   NINGBO SUNNY ELECTRONIC CO.,                    First Am. Compl:    November 3, 2017
23 LTD., SUNNY OPTICS, INC., MEADE                 Trial Date:         October 22, 2019
   INSTRUMENTS CORP., and DOES 1-25,
24
                       Defendants.
25
26
27
28
                                                                   Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4812-3117-2268                                NOTICE OF DEFENDANTS’ OBJECTIONS TO
                                                        PLAINTIFF’S DEMONSTRATIVE EVIDENCE
        Case 5:16-cv-06370-EJD Document 453 Filed 11/14/19 Page 2 of 3



 1           On the morning of November 13, 2019, the Court invited Defendants to file their

 2 objections and request to exclude Plaintiff’s 98-page demonstrative for use with Peter Moreo,
 3 which Defendants had previously lodged with the Court. For the record, Defendants hereby
 4 submit the following objections to Plaintiff’s demonstrative pursuant to the Court’s request.
 5           First, Peter Moreo, Orion’s CEO, has no firsthand knowledge of any prices charged by

 6 Ningbo Sunny to Celestron, which is half the data covered by the pricing comparison analysis
 7 included in the slides. No foundation can possibly be laid with Mr. Moreo to address this pricing
 8 under FRE 602. Moreover, Mr. Moreo lacks personal knowledge as to all of the slides purporting
 9 to be printouts of products from Celestron’s website. Any testimony regarding these products and
10 web materials should have come from Celestron witnesses.
11           Second, the Court will remember that Orion strenuously objected to Defendants’ intended

12 use of just a handful of slides with pictures of telescopes from websites with Joe Lupica, objecting
13 to all of the pricing information and product specification data in those few slides, and claiming
14 that any testimony by Mr. Lupica based on those slides would constitute improper lay opinion
15 testimony under FRE 701 (see ECF No. 429). Orion would now purport to do exactly the same
16 thing it objected to, but now with over 90 slides.
17           Third, the apparent featured slides at the beginning, titled “Orion v. Celestron Pricing

18 Comparison”, are an improper, undisclosed expert pricing analysis that cannot possibly be
19 supported with foundation from a lay witness such as Mr. Moreo. At best these are closing
20 argument slides, assuming they properly characterize and rely on data admitted in evidence in trial
21 (which they do not; see next point).
22           Fourth, the seven page “Orion v. Celestron Pricing Comparison” analysis slides are not

23 even accurate. As established at trial through the testimony of numerous witnesses as well as the
24 underlying transactional documents, with respect to Orion, Ningbo Sunny sold its telescopes to
25 Good Advance, which in turn resold them to Orion. Thus, the last column for “Cost from Sunny”
26 is a mischaracterization in that it purports to show prices from Ningbo Sunny, but in fact shows
27 prices Orion received from Good Advance. Furthermore, Mr. Moreo does not have personal
28 knowledge to testify about Ningbo Sunny’s prices to Good Advance.
                                                      -1-                 Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4812-3117-2268                                       NOTICE OF DEFENDANTS’ OBJECTIONS TO
                                                               PLAINTIFF’S DEMONSTRATIVE EVIDENCE
        Case 5:16-cv-06370-EJD Document 453 Filed 11/14/19 Page 3 of 3



 1           As to the purported prices to Celestron, to the extent Orion is arguing that the Celestron

 2 prices listed in its seven page “Orion v. Celestron Pricing Comparison” analysis are the actual
 3 prices Celestron paid to Ningbo Sunny for these products, the cited source for this claim, TX
 4 1771, does not support this argument. TX 1771 is an annual vendor agreement price list which
 5 specifically reserves the right to adjust actual pricing and purchases during the term of the vendor
 6 agreement (see paragraph 2 re “Pricing” at page 1771.003). TX 1771 does not show actual prices
 7 paid by Celestron to Ningbo Sunny, which is data that can only be shown by transactional data
 8 from Ningbo Sunny or Celestron, or specific invoices and purchase orders. Orion has presented
 9 and relies on none of this data.
10           Finally, and perhaps most egregiously, Orion’s intended use of these 98 Slides with Mr.

11 Moreo would be an abuse of the Court’s remaining trial time. Orion has already completely
12 consumed its originally allotted 25 hours of trial time, and is a partial hour into whatever
13 additional trial time the Court may ultimately allocate to it. At the conclusion of the day on
14 November 8, the Court directed Orion to “look and see what you can do about efficiencies, getting
15 efficiencies on your side” and to revisit with a goal of reduction Orion’s request for an additional
16 ten hours of trial time as reflected in ECF No. 443. Any use at all of Orion’s proposed
17 demonstratives would frustrate a streamlined presentation of Mr. Moreo’s direct testimony and
18 further unfairly prejudice defendants in the allocation of trial time in the few remaining days set
19 aside for trial.
20
21 Dated: November 14, 2019
22                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
23
                                                             /s/ Leo D. Caseria
24                                                           LEO D. CASERIA

25                                                    Attorneys for Defendants
                                      NINGBO SUNNY ELECTRONIC CO., LTD., SUNNY OPTICS,
26                                           INC., and MEADE INSTRUMENTS CORP.

27
28
                                                      -2-                 Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4812-3117-2268                                       NOTICE OF DEFENDANTS’ OBJECTIONS TO
                                                               PLAINTIFF’S DEMONSTRATIVE EVIDENCE
